USCA11 Case: 20-12977      Date Filed: 04/20/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-12977
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 7:02-cr-00018-HL-TQL-1



UNITED STATES OF AMERICA,
                                                                 Plaintiff-Appellee,

                                     versus

JEFFERY KEON WHITE,
                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (April 20, 2021)

Before NEWSOM, LAGOA and ANDERSON, Circuit Judges.

PER CURIAM:

      Jared Westbroek, appointed counsel for Jeffery White in this non-direct

criminal appeal, has moved to withdraw from further representation of White and
          USCA11 Case: 20-12977      Date Filed: 04/20/2021   Page: 2 of 2



filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that Westbroek’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, Westbroek’s motion to withdraw

is GRANTED, and the district court’s denial of White’s motion for relief under

the First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 is

AFFIRMED.




                                         2